
	

113 HRES 763 IH: Expressing support for designation of November 20 through November 26, 2014, as “End Child Slavery Week” to raise awareness of human rights abuses against children and to acknowledge the global fight against child slavery and child labor.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 763
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Ms. DeLauro submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing support for designation of November 20 through November 26, 2014, as End Child Slavery Week to raise awareness of human rights abuses against children and to acknowledge the global fight
			 against child slavery and child labor.
	
	
		Whereas according to the International Labour Organization (ILO), child labor is work that
			 deprives children of their childhood, their potential and their dignity,
			 and that is harmful to physical and mental development;
		Whereas the term child labor refers to work that is mentally, physically, socially, or morally
			 dangerous and harmful to children and interferes with their schooling;
		Whereas the ILO estimates the global number of child laborers at 168,000,000;
		Whereas the ILO estimates there are 85,000,000 children in hazardous work, which could include
			 mining and quarry work, agriculture, manufacturing, and domestic work;
		Whereas hazardous work is defined as work that directly endangers the health, safety, and moral
			 development of children;
		Whereas the ILO estimates the global number of children forced into labor or sexual exploitation at
			 6,000,000;
		Whereas forced labor or sexual exploitation could include children chained to looms to weave
			 carpets, kidnapped to fight in adult wars, mandated to leave school to
			 pick cotton, or lured and sold to brothels;
		Whereas the ILO estimates the number of children trapped in child labor since 2000 has fallen from
			 246,000,000 children to 168,000,000 children;
		Whereas despite the decline by one-third of the global number of child laborers, that decline is
			 not enough to achieve the goal of eliminating the worst forms of child
			 labor by 2016; and
		Whereas the United States agreed upon the goal of eliminating the worst forms of child labor by
			 2016, as one of the ILO member states: Now, therefore, be it
	
		That the House of Representatives—
			(1)applauds the work done by individuals, organizations, and governments committed to human rights and
			 the well-being of children globally in decreasing the number of children
			 trapped in child labor by one-third since 2000;
			(2)recognizes that challenges that remain to eliminating the worst forms of child labor by 2016;
			(3)urges the 183 member states of the International Labour Organization (ILO) and worker’s and
			 employer’s organizations who agreed to the goal of eliminating the worst
			 forms of child labor by 2016 to continue with their strong efforts;
			(4)encourages consumers to continue to make their voices heard that corporations should work to
			 eliminate child labor and slavery from their supply chains; and
			(5)reaffirms the commitment of the United States House to the goal of eliminating child slavery and
			 the worst forms of child labor by 2016.
			
